Title: To James Madison from William Pinkney, 29 June 1808
From: Pinkney, William
To: Madison, James



Dear Sir,
London June 29th. 1808.

I had a long Interview this Morning with Mr. Canning; which has given me Hopes that the object

   repeal of Orders

mentioned in your Letter of the 30th. of April, (a Duplicate by the Packet, for the St. Michael has not yet arrived) may be accomplished, if I should authorize the Expectation

   repeal of Embargo

which the same Letter suggests.  Some Days must elapse, however, before I can speak with any Thing like Certainty on the Subject.  The St. Michael will probably have arrived before that Time, & will furnish me with an Opportunity of giving you not only the Result but the Details of what has passed & may yet occur.  I beg you, in the meantime, to be assured that the most effectual Care shall be taken to put nothing to Hazard & to avoid an improper Commitment of our Government.
I was questioned on the affair of the Chesapeake.  There seems to be a Disposition here to consider the Amende honorable as already made, in a great Degree at least, by Mr. Rose’s Mission; but I am strongly inclined to think that it will not be at all difficult to induce them to renew their overture in the same Manner, on Terms more conformable with the View which you very justly take of this interesting Subject.  I was told (it was not said Officially) that the Persons taken out of the Chesapeake wd. be readily restored.  The Punishment of the officer (otherwise than by his Recall, which has been done) will perhaps form the greatest Embarrassment, but I will endeavour to ascertain informally what will be done on that & every other Part of the Case.  My sole object will be, of Course, to lead them, as Occasion offers (as far as in my Power) to do what they ought, in the Way most for our Honour.  I can the more properly do this now, as Mr. Canning has himself proposed the Subject to me as intimated above.
I send some Newspapers, and a duplicate of the Report of the W. India Committee (which contains more than had been stated to me when I wrote my Letter of the 22d. Inst.) by this Opportunity.  I have the Honour to be, with sincere Attachment & Consideration Dear Sir, Your most Obedient humble servant,

Wm: Pinkney

